DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 06/14/2022. This action is made Final.
B.	Claims 1-20 remain pending.

 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Christine, et al. (US Pub. 2021/0126883), herein referred to as “Choi” in view of COHEN-MARTIN, Jack (US Pub. 2010/0023863 A1), herein referred to as “COHEN-MARIN”.


As for claims 1, 13 and 17, Choi teaches. A computer-implemented method and corresponding system of 13 and medium of 17 of automatically generating digital designs, the method comprising:

displaying, in a user interface: (i) a first template for a digital design, the first template associated with a first online account, and (ii) a second template for the digital design, the second template associated with a second online account, wherein each of the first template and the second template comprises (i) a default image, and (ii) a set of default design elements, and wherein the first template has a first format and the second template has a second format different than the first format (par. 137 and fig. 4 describe a user interface for selecting one of many templates for creating a post to a social media application/network; par. 129 and 304 indicate that more than one social media application can have content made for with the system, thus a second online account of a first user can create content via template generating aided by computer); 

receiving, by a computer processor via the user interface, a search term (par. 147 search performed by user to find content);

identifying, based on the search term, an image and a set of design elements (par. 147 images retrieved from search terms, other content can be retrieved as images is only exemplary); and

modifying the first template and the second template displayed in the user interface by replacing, in each of first template and the second template, at least one of (i) the default image with the image, or (ii) at least a portion of the set of default design elements with at least a portion of the set of design elements (par. 172 first, second to the nth templates can be modified with images, video, text etc… to adjust the size, color and other design element to post to one or more social  media network applications) .

Choi does not specifically teach receiving, by a computer processor via the user interface, a single search term; identifying, based on the single search term, both: (i) an image and (ii) a set of design elements; however in the same field of endeavor COHEN-MARIN does teach this limitation in fig. 2d it is depicted that a user can input into 270 a single search term, paragraph 182 and list of examples of different search terms recognized (different formats i.e. music, video, producer etc.) This is demonstrated also with fig.4c user inputs search term “water” at 461 and templates with various formats can be viewed figure 4d for user selection; par.200 further describes the composite of different formats rendered together into a template).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine COHEN-MARIN into Choi, this is because COHEN-MARIN suggests “Accordingly, it is a principal object of the present invention to enable the advertiser to create video advertisements himself, ads that are compatible with the Internet, TV and cellular networks, at a competitive price and with full creative flexibility.” Thus the organization brought forth within COHEN-MARIN would be beneficial to Choi for a better user experience being able to find content across various formats faster.

As for claims 2, 14 and 18, Choi teaches. The computer-implemented method of claim 1 and corresponding system of 13 and medium of 17, further comprising: determining, by the computer processor, a color of the image; and wherein the modifying further comprises applying, in each of the first template and the second template, the color of the image to at least one of the image and at least the portion of the set of design elements (par. 137 not limited to: backgrounds, text (e.g., font, color, size, etc.)).

As for claims 3, 15 and 19, Choi teaches. The computer-implemented method of claim 1 and corresponding system of 13 and medium of 17, wherein: the first format specifies a first set of dimensions; the second format specifies a second set of dimensions; and the first set of dimensions is different than the second set of dimensions (fig. 22c templates of different sizes shown; par. 137 not limited to: backgrounds, text (e.g., font, color, size, etc.)).

As for claim 4, Choi teaches. The computer-implemented method of claim 3, wherein: the first set of dimensions has a first height and a first width; the second set of dimensions has a second height and a second width; the first height is greater than the second height; and the first width is greater than the second width (fig. 22c templates of different sizes shown; par. 137 not limited to: backgrounds, text (e.g., font, color, size, etc.)).

As for claims 5, 16 and 20, Choi teaches. The computer-implemented method of claim 1 and corresponding system of 13 and medium of 17, wherein: the digital design of the first template is for a social media site; and the digital design of the second template is for an online conference site (par. 129 and 304 intent use can span across multiple social media applications and other programs).

As for claim 6, Choi teaches. The computer-implemented method of claim 1, wherein the modifying comprises replacing, in each of first template and the second template, both of (i) the default image with the image, and (ii) at least the portion of the set of default design elements with at least the portion of the set of design elements (fig. 12b-c inserting picture into the template).

As for claim 7, Choi teaches. The computer-implemented method of claim 1, wherein: the modifying comprises replacing, in each of first template and the second template, at least the portion of the set of default design elements with at least the portion of the set of design elements; at least the portion of the set of default design elements comprises a default icon (fig. 12b 1004 default icon); and at least the portion of the set of design elements comprises a business logo (fig. 12c 1210 set icons; business logo is descriptive and such any added icon satisfies).

As for claim 8, Choi teaches. The computer-implemented method of claim 1, wherein the modifying further comprises replacing, in each of first template and the second template, a first font with a second font (par. 137 changing the font on a template post).
As for claim 9, Choi teaches. The computer-implemented method of claim 1, further comprising: displaying, in the user interface: (iii) a third template for the digital design, the third template associated with both the first online account, and the second online account, wherein the third template comprises (i) a default image of the third template (par. 40 third party support from a third account), and (ii) a set of default design elements of the third template, wherein the third template has a third format, and wherein the third format is different from both the first format and the second format (par. 40 third party support from a third account which is different from first and second; par. 129 multiple social network applications);

modifying the third template displayed in the user interface by replacing, in the third template, at least one of (i) the default image of the third template with the image, or (ii) at least a portion of the set of default design elements of the third template with at least a portion of the set of design elements (fig.12b-c modifying template; par. 40 third party);

displaying, in a first area of the user interface, the first modified template along with at least one other template corresponding to the first online account (fig. 12c display of modified template);  displaying, in a second area of the user interface, the second modified template along with at least one other template corresponding to the second online account (par. 40 sharing to first and second user); and displaying, in a third area of the user interface, the third modified template along with at least one other template corresponding to both the first online account, and the second online account (fig. 12b-c; par. 40 modified template design displayed different than for example template fig. 12a as exemplary).

As for claim 10, Choi teaches. The computer-implemented method of claim 1, further comprising: displaying, in the user interface, the set of design elements; and receiving, via the user interface, a selection for at least the portion of the set of design elements (fig. 22c, 27c selection of different design templates).

As for claim 11, Choi teaches. The computer-implemented method of claim 1, further comprising: determining, by the computer processor, a color of the image (par. 137 color adjustment); wherein the modifying further comprises applying, in each of the first template and the second template, the color of the image to at least one of the image and at least the portion of the set of design elements (par. 100 changing color of template elements); and wherein the computer-implemented method further comprises: identifying textual content to add to each of the first template and the second template; comparing a contrast level of the textual content to a contrast level of the image with the color applied thereto; based on the comparing, modifying the textual content (par. 137 font and size along with color can be changed with added text); and 
 adding the textual content that was modified to each of at least a portion of the
first template and at least a portion of the second template (fig. 5b added text to template).


As for claim 12, Choi teaches. The computer-implemented method of claim 1, wherein: the modifying comprises replacing, in each of first template and the second template, at least a portion of the set of default design elements with at least the portion of the set of design elements; and at least one of the set of default design elements in each of at least the portion of the first template and at least the portion of the second template is not replaced with at least one of the set of design elements (par. 162 default mode control for template creation).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 22, 2022